Citation Nr: 1731950	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an ear disorder, to include recurrent ear infections and vertigo.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In an April 2010 decision, the Board denied service connection for hearing loss, tinnitus, and an ear disability. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). Subsequently, the parties filed a March 2011 Joint Motion for Remand (JMR) requesting the matter be remanded to the Board for additional development in accordance with the JMR. In September 2011 and August 2014, the Board remanded the issues on appeal to the RO for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA has a duty to assist the Veteran in obtaining treatment records. In August 2013, the Veteran reported VA treatment from 2008 through the present, specifically mentioning an upcoming October 2013 visit to the Brick Clinic for ongoing chronic ear problems. The most recent VA treatment records were printed in May 2011. It appears no attempts were made to update the Veteran's VA treatment records or request treatment records associated with the October 2013 visit. 

If VA provides an examination or opinion it must be adequate. In regard to the hearing loss, tinnitus, and ear condition claims, the January 2017 opinion failed to discuss relevant evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The examiner should consider and directly address any shifts of acuity thresholds found in the service treatment records, even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385. The examiner should consider and directly address the Veteran's lay statements about when his symptoms began and that he was subjected to tank fire in-service without the use of hearing protection. As the Veteran has not been provided an audiology test since 2011, the Board finds another examination appropriate. 

In regard to the claim for peripheral neuropathy, if the acquired VA treatment records include visits or treatment for peripheral neuropathy, an addendum opinion should be requested. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask he identify the provider(s) of any additional treatment or evaluation he has received for his hearing loss, tinnitus, other ear conditions, or peripheral neuropathy, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from the sources identified by the Veteran.

2. Secure for the record relevant treatment records from the Veteran's local VA Medical Center (dated from May 2011 to present). Specifically inquire about the Veteran's treatment at the James J. Howard (Brick, NJ) Community-Based Outpatient VA Clinic in October 2013.

3. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA examination to address the extent and etiology of the Veteran's hearing loss, tinnitus, and other ear conditions, to include chronic ear infections and vertigo. 

Audiological testing should be performed. Testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide speech recognition scores using the Maryland CNC test.

(a) Identify if there is evidence of hearing loss, tinnitus, or other ear conditions, to include recurrent ear infections and vertigo.

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss is related to his active duty service, to include exposure to tank fire without the use of hearing protection?

(c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus is related to his active duty service, to include exposure to tank fire without the use of hearing protection?

(d) For any other ear condition identified, is it at least as likely as not (a fifty percent probability or greater) that the identified ear condition(s) is related to his active duty service?

The examiner should discuss shifts of acuity thresholds found in the service treatment records, even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385. The examiner should discuss lay statements as to in-service exposure to tank fire without the use of hearing protection. The examiner should discuss lay statements as to the onset and continuity of symptoms. 

The Veteran is competent to report conditions he experienced in-service and when his symptoms started. 

Inability to obtain treatment records from Dr. Scott and Long Island Jewish Center should not be used as evidence in support of the examiner's rationale.

4. If the development at steps 1 and 2 contain evidence of treatment for peripheral neuropathy, not previously associated with the record, forward the claims file to a qualified medical professional to provide an addendum opinion as to the nature and etiology of the Veteran's peripheral neuropathy. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy had its onset during or was causally related to his service, to include his exposure to herbicide agents?
(b) Is at least as likely as not (50 percent or better probability) that the Veteran's peripheral neuropathy was caused by his service-connected conditions (either in concert or individually)?

(c) Is at least as likely as not (50 percent or better probability) that the Veteran's peripheral neuropathy was aggravated by his service-connected conditions (either in concert or individually)? 

If aggravation is found, the examiner is asked to state the baseline level of severity of peripheral neuropathy before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's peripheral neuropathy and what level of increase was due to aggravation from his service-connected disability?

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the above development, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



